 


109 HRES 1055 IH: Honoring the Fisk Jubilee Singers.
U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1055 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2006 
Mr. Davis of Illinois (for himself, Ms. Jackson-Lee of Texas, Ms. Millender-McDonald, Ms. Kilpatrick of Michigan, Mrs. Christensen, Mr. Lewis of Georgia, Mr. Jefferson, Ms. Norton, Mr. Hastings of Florida, Ms. Moore of Wisconsin, Mr. Al Green of Texas, Mr. Ford, Mr. Bishop of Georgia, Mr. Cummings, Mr. Snyder, Mr. Clyburn, Mr. Payne, Mr. Cooper, Mr. Watt, Mr. Owens, Mr. Meek of Florida, Mr. Thompson of Mississippi, Ms. Eddie Bernice Johnson of Texas, Mr. Fattah, Mr. Butterfield, Mr. Cleaver, and Mr. Towns) submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
Honoring the Fisk Jubilee Singers. 
 
 
Whereas the Fisk Jubilee Singers are a group of young, male and female vocal artists who are students of Fisk University in Nashville, Tennessee, and who sing and travel worldwide; 
Whereas the Fisk Jubilee Singers are an a cappella ensemble that performs Negro spirituals originally sung by slaves; 
Whereas the first group of Fisk Jubilee Singers arranged the music and, beginning in 1871, took their show on the road; 
Whereas this group of unknown singers, all but two of whom were former slaves and many of whom were still in their teens, arrived at Oberlin College to perform before a national convention of ministers; 
Whereas, after performing a few standard ballads, the Fisk Jubilee Singers sang spirituals and other songs associated with slavery; 
Whereas the performance was one of the first public performances of the secret music that African-Americans sang in the fields and behind closed doors for generations; 
Whereas songs such as Swing Low, Sweet Chariot and Steal Away are part of the traditional repertoire of the Fisk Jubilee Singers; 
Whereas in combining the heritage of African culture and the experiences encountered while in bondage, this early African-American music became a unifying and driving force among slaves in the United States; 
Whereas spirituals, as many of these songs came to be called, expressed faith in God, helped to make work more bearable, and also revealed plans to revolt; 
Whereas the songs’ lyrics offer a glimpse of the true horror of slavery, but also reveal the hope and faith of the slaves, that one day they would be free; 
Whereas spirituals were the voice for generations of African-Americans and laid the groundwork for the development of other forms of music in the United States; and 
Whereas each October 6, Fisk celebrates Jubilee Day to commemorate the original Fisk Jubilee Singers, who sang before kings, queens, and heads of state; who captured the hearts of all who heard their music; who introduced to the world the beauty and tradition of the Negro spiritual; and who, with steadfastness and commitment, practically financially rescued Fisk University: Now, therefore, be it 
 
That the House of Representatives honors the Fisk Jubilee Singers. 
 
